 


109 HCON 232 IH: Congratulating Ray Lane for his induction into the Michigan Association of Broadcasters’ Hall of Fame.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 232 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mrs. Miller of Michigan submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Congratulating Ray Lane for his induction into the Michigan Association of Broadcasters’ Hall of Fame. 
 
Whereas Ray Lane has been a fixture in Michigan sports broadcasting for almost four decades, making him one of the most recognized and distinguished sports broadcasters in Michigan; 
Whereas Mr. Lane has served as a broadcaster for the Detroit Tigers, the Detroit Lions, the Detroit Pistons, the Detroit Red Wings, the University of Michigan football team, the Michigan State University football team, and the University of Detroit basketball team; 
Whereas Mr. Lane is a former Michigan Sportscaster of the Year, a past president of the Detroit Sports Broadcasters Association, and is inducted into the Michigan Sports Hall of Fame; 
Whereas Mr. Lane continues to occasionally provide play-by-play for the Detroit Tigers on WKBD–TV, providing fans young and old with masterful coverage and commentary; 
Whereas Mr. Lane is respected by people across the State of Michigan and the United States, not only for his outstanding skills as a broadcaster, but also for his exceptional generosity and community leadership; 
Whereas Mr. Lane devotes much of his time supporting charitable organizations such as the Boys & Girls Club, Variety Club, the American Heart Association, and the American Cancer Society; and 
Whereas Mr. Lane is a gentleman both inside and outside the broadcast booth, an inspirational volunteer in his community, and is dedicated to making a difference in the lives of others: Now, therefore, be it 
 
That Congress— 
(1)congratulates Ray Lane for his induction into the Michigan Association of Broadcasters’ Hall of Fame; 
(2)honors and recognizes the achievements of Ray Lane in the field of broadcasting and in contributing to his community; and 
(3)urges the people of the United States to recognize the contributions of Ray Lane to the United States through his achievements in broadcasting and community involvement. 
 
